Citation Nr: 0110111	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-01 938A	)	DATE
	)
	)



THE ISSUE

Whether a December 1999 decision of the Board of Veterans' 
Appeals (Board) which awarded a 10 percent disability rating 
for lumbosacral strain with arthritis at L5-S1, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to March 
1986, and from September 1986 until his retirement in June 
1995.

This matter comes before the Board based on CUE motion as to 
the Board decision of December 13, 1999, which awarded a 10 
percent disability rating for lumbosacral strain with 
arthritis at L5-S1.

The Board's December 1999 decision also denied service 
connection for arteriosclerotic vascular disease and 
arteriosclerotic heart disease with hypertension as not well 
grounded.   However, the Board notes that there has been a 
significant change in the law since the time of the December 
1999 decision.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereinafter, "VCAA"), 
which among other things, eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law also provides that cases denied 
as not well grounded after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  Section 7(b) of the VCAA.  Here, the 
Board finds that the veteran has submitted such a motion 
regarding his arteriosclerotic vascular disease and 
arteriosclerotic heart disease with hypertension claims.

Although the Board affirmed the decision to deny the claims 
of entitlement to service connection for arteriosclerotic 
vascular disease and arteriosclerotic heart disease with 
hypertension, it is noted that General Counsel for the 
Department of Veterans Affairs (VA) held in VAOPGCPREC 3-2001 
that the agency of original jurisdiction (AOJ) should first 
readjudicate a claim under section 7(b) of the VCAA.  It was 
noted that section 7(b)(1) required a claim to be 
readjudicated "as if the denial or dismissal had not been 
made."  Even if the AOJ's decision had been affirmed on 
appeal, it was reasoned that because the entire appeals 
process stemmed from that first decision, it was as if all 
the subsequent decisions, and the documents conferring the 
jurisdiction to render them, "had not been made."  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Here, the AOJ is the VA Regional Office (RO) in 
Waco, Texas.  Accordingly, the claims of entitlement to 
service connection for arteriosclerotic vascular disease and 
arteriosclerotic heart disease with hypertension are referred 
to the RO for readjudication.


FINDINGS OF FACT

The moving party failed to clearly and specifically set forth 
any alleged errors of fact or law in the December 1999 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000) ); Disabled American 
Veterans, et al. v. Gober, No. 99-7061 (Fed. Cir. December 8, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)), provides as follows:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in December 2000, held that the 
requirement set forth in Rule 1404(b) that a claimant specify 
the basis for his CUE claim was reasonable but the rule was 
invalid to the extent that the last sentence of Rule 1404(b) 
operated in conjunction with Rule 1409(c) to allow the Board 
to permanently deny a CUE claim without ever reaching the 
claim's merits.  In the event that the moving party's motion 
does not adequately set forth specific grounds of CUE, the 
appellant's motion is to be dismissed without prejudice to 
the submission of more specific allegations.  Disabled 
American Veterans, et al. v. Gober, No. 99-7061 (Fed. Cir. 
December 8, 2000).

In the December 1999 decision, the Board, among other 
things, awarded a compensable disability rating of 10 
percent for lumbosacral strain with arthritis at L5-S1.  
Following the Board's decision, the veteran submitted a 
motion in February 2000 stating that he wanted the Board to 
revise its final decision based on CUE.  The Board 
subsequently sent correspondence to the veteran and his 
representative in March and June 2000, but no further 
communication has been received regarding his CUE motion.

The Board finds that the veteran's February 2000 motion 
constitutes only a vague, non-specific allegation of CUE 
regarding the December 1999 decision.  In short, the veteran 
has failed to clearly and specifically set forth the alleged 
CUE, or errors, of fact or law in the December 1999 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  The Board must emphasize that in a 
CUE motion, it is incumbent upon the moving party to set 
forth clearly and specifically the alleged CUE, and that non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general non-
specific allegations of error, are insufficient to satisfy 
this requirement.  See 38 C.F.R. § 20.1403.  Furthermore, 
motions which fail to comply with the requirement set forth 
in Rule 1404(b) that a claimant specify the basis for his CUE 
claim are subject to dismissal without prejudice.  Disabled 
American Veterans, et al. v. Gober, supra.  Accordingly, in 
view of the fact that the veteran has failed to comply with 
Rule 1404(b) with respect to the December 1999 decision, the 
Board has no alternative but to dismiss his motion for CUE 
without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


